Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the amendment filed on 12/18/20.
	Claims 3-4 and 13 have been canceled by applicant.
	The corrected drawing and specification filed on 12/18/20 are approved by examiner.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
In the amended claim 8 filed on 12/18/20, lines 2-3, change “A programming circuit” to “A programming method”.
Allowable Subject Matter
Claims 1, 2, 5-7, 8-12 are allowed.  Claims 1 and 8 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a programming circuit/method of a flash memory, in combination with other cited limitations, voltages of different voltage values are applied to the control gate in at least two timing segments, respectively, and the voltage applied in the latter timing segment is higher than the voltage applied in the previous timing segment as recited in claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T NGUYEN/               Primary Examiner, Art Unit 2824